Citation Nr: 1103561	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-29 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to December 
2001 and from November 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

When the record associates different diagnoses with the same 
symptoms, the nature of the Veteran's disorder is a question of 
fact for the Board, and once determined, the Board must address 
whether the Veteran's symptoms, regardless of diagnosis, are 
related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  In this case, the Veteran filed a 
claim for service connection for PTSD, but the treatment evidence 
shows diagnoses of multiple acquired psychiatric disorders, 
including PTSD, anxiety disorder not otherwise specified (NOS), 
bipolar disorder, and psychosis NOS.  Therefore, the Board has 
broadened the issue for consideration to include all diagnosed 
acquired psychiatric disorders.  As this change affords the 
Veteran more avenues for success in his claim, the Board sees no 
prejudice in doing so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

First, a review of the record shows that the Veteran's service 
personnel records have been deemed unavailable.  The Board notes 
that three requests were mailed to the Oklahoma National Guard, 
and no response was received, and that a request to the National 
Personnel Records Center (NPRC) yielded a negative response.  
However, the record reflects that the Veteran's service treatment 
records were received from the National Guard after a phone call 
was made to the unit.  Thus, the Board determines that the 
National Guard should be contacted directly via telephone to 
ascertain whether the Veteran's service personnel records are, in 
fact, available. 

Additionally, the Board observes that the Veteran not been 
provided with a VA examination.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this regard, the Board observes that the Veteran has been 
diagnosed with multiple psychiatric disorders, and there is some 
indication in lay statements and treatment records that his 
symptoms began in service or are related to an event in service.  
Therefore, the Board determines that the Veteran should be 
scheduled for a VA examination to determine the existence and 
etiology of his claimed acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Oklahoma National Guard via 
telephone to inquire as to whether the 
Veteran's service personnel records are 
available.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed acquired 
psychiatric disorder.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  The examiner should 
elicit a complete history from the 
Veteran.

Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

a.	Identify the most appropriate 
diagnosis for the Veteran's 
psychiatric symptoms. 

b.	Is it at least as likely as not 
(50 percent probability or greater) 
that any acquired psychiatric 
disorder exhibited by the Veteran 
currently was present in service or 
is causally or etiologically related 
to an event or injury in service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

4.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim 
should be readjudicated, to include all 
evidence received since the January 2008 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


